Citation Nr: 1808323	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  12-19 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased monthly housing allowance for the Fall 2011 and Spring 2012 semesters.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1986 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board remanded this claim in January 2015 in order to afford the Veteran a Board hearing, which was conducted in December 2017 before the undersigned Veterans Law Judge (VLJ) in Waco Texas.  A transcript of the hearing is of record.


FINDING OF FACT

The ZIP code of Paris Junior College was the correct basis for determining the Veteran's monthly housing allowance.


CONCLUSION OF LAW

The criteria for entitlement to an increased monthly housing allowance for the Fall 2011 and Spring 2012 semesters have not been met.  U.S.C. § 3313(c)(1)(B) (2012); 38 C.F.R. § 21.9640(b)(1)(ii) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The relevant underlying facts of this case do not appear to be in dispute.  Such facts are supported by the various evidence of record, to include the Veteran's January 2012 VA Notice of Disagreement (NOD), his May 2012 VA Form 9 (Appeal to [the Board]) and his December 2017 Board hearing testimony.  The Agency of Original Jurisdiction (AOJ) found that the Veteran was entitled to receive 100% of the benefits payable under the Post-9/11 GI Bill program.  See July 29, 2010 Letter.  For the Fall 2011 semester (approximately August 2011 to December 2011), the Veteran was enrolled for 9 distance hours at Texas A&M University-Commerce and he was also enrolled for 6 resident hours at Paris Junior College.  For the Spring 2012 semester (approximately January 2012 to May 2012), the Veteran was enrolled for 9 distance hours at Texas A&M University-Commerce and he was also enrolled for 3 resident hours at Paris Junior College.  For the Fall 2011 and Spring 2012 semesters, the Veteran received $999.00 in monthly housing allowance.  The AOJ stated in the March 2012 Statement of the Case (SOC) that this amount was based on the ZIP code of Paris Junior College.  The Veteran has contended, essentially, that he should have been paid an increased monthly housing allowance based on the ZIP code of Texas A&M University-Commerce, rather than being paid based on the ZIP code of Paris Junior College.

The relevant statute and regulation in this case as to the monthly housing allowances under the Post-9/11 GI Bill program are 38 U.S.C. § 3313(c)(1)(B) (2012) and 38 C.F.R. § 21.9640(b)(1)(ii) (2017), which are applicable to the Veteran as an individual pursing a program of education on more than a half-time basis that was enrolled at an institution of higher learning located in the United States.  38 U.S.C. § 3313(c)(1)(B) (2012) provides, as relevant, that "a monthly housing stipend" is warranted and the amount is based on:

the monthly amount of the basic allowance for housing payable under section 403 of title 37 for a member with dependents in pay grade E-5 residing in the military housing area that encompasses all or the majority portion of the ZIP code area in which is located the institution of higher learning at which the individual is enrolled.

38 C.F.R. § 21.9640(b)(1)(ii) (2017) provides, as relevant, that "[e]xcept for individuals pursuing a program of education offered entirely through distance learning, a monthly housing allowance" may be received and that:

The monthly housing allowance will be equal to the monthly amount of the basic allowance for housing payable under 37 U.S.C. 403 for a member of the military with dependents in pay grade E-5 using the ZIP code area in which all, or a majority, of the primary institution of higher learning in which the individual is enrolled is located or, if the individual is only pursuing distance learning courses at the primary institution of higher learning, the ZIP code area in which all, or a majority of the institution of higher learning in which the individual is enrolled in one or more resident courses is located;...

Applying the statute and regulation to the facts of this case, the Board finds that the correct monthly housing allowance for the Fall 2011 and Spring 2012 semesters was based on the ZIP code of Paris Junior College.  For the Fall 2011 and Spring 2012 semesters, VA records noted that the Veteran's Paris Junior College courses would be applied to a degree program at Texas A&M University-Commerce.  As such, Texas A&M University-Commerce is considered the "primary institution of higher learning."  As noted, for the Fall 2011 and Spring 2012 semesters, the Veteran only attended distance courses at Texas A&M University-Commerce and his only resident courses were at Paris Junior College.  These facts make applicable the portion of 38 C.F.R. § 21.9640(b)(1)(ii) (2017) stating "if the individual is only pursuing distance learning courses at the primary institution of higher learning."  The regulation states that in this case "the ZIP code area in which all, or a majority of the institution of higher learning in which the individual is enrolled in one or more resident courses is located" is used to determine monthly housing allowance.  In this case, this was Paris Junior College.  Stated differently, as the Veteran only pursued distance learning courses at Texas A&M University-Commerce (the primary institution), his monthly housing allowance was to be determined based on the ZIP code of the institution of higher learning where he was enrolled in one or more resident courses, which was Paris Junior College.  

As such, the Board finds that the ZIP code of Paris Junior College was the correct basis for determining the Veteran's monthly housing allowance.  As noted, the AOJ paid the Veteran a monthly housing allowance for the Fall 2011 and Spring 2012 semesters based on the ZIP code of Paris Junior College.  The Board therefore concludes that the criteria for entitlement to an increased monthly housing allowance for the Fall 2011 and Spring 2012 semesters have not been met.  U.S.C. § 3313(c)(1)(B) (2012); 38 C.F.R. § 21.9640(b)(1)(ii) (2017).  
The Board acknowledges and has considered the Veteran's contentions, outlined in his January 2012 VA NOD, May 2012 VA Form 9 and December 2017 Board hearing testimony.  His primary contention was that, essentially, he discussed with VA employees the circumstances of his education enrollment and was told by VA employees that he would be paid the monthly housing allowance based on the ZIP code of Texas A&M University-Commerce and that he then made decisions regarding what courses to enroll in based on this information.  He further contended that, essentially, the information he was provided by VA employees turned out to be inaccurate, which resulted in him unjustly receiving less money in monthly housing allowance and, further, that if he had been provided accurate information, he would have modified the circumstances of his education enrolment.  Beyond the Veteran's statements, other evidence of record supports that the Veteran was provided inaccurate information by VA employees.  In this regard, of record is an email dated December 1, 2011 that the Veteran was forwarded that was from a VA employee, which referenced that the Veteran should receive monthly housing allowance based on Texas A&M University-Commerce in response to a question from a Texas A&M University-Commerce employee.  Also of record is a December 8, 2011 VA Form 119 (Report of Contact), which documented a telephone conversation between a VA employee and the Veteran, that referenced that the Veteran "should be receiving the rate of" Texas A&M University-Commerce.

Even accepting that the Veteran was provided inaccurate information by VA employees and that he determinately relied upon this information, the Board is not able to grant the Veteran's claim in this case.  The United States Court of Appeals for Veterans Claims (Court) has addressed similar factual situations.  For example, in McTighe v. Brown, 7 Vet. App. 29 (1994) the Court referenced the Supreme Court of the United States case of OPM v. Richmond, 496 U.S. 414 (1990) as holding that "the payment of government benefits must be authorized by statute" and the Court stated that "therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits."  In addition, the Court recently addressed in Eicher v. Shulkin, 29 Vet. App. 57 (2017) the issue of equitable estoppel in the context of an appeal involving the Post-9/11 GI Bill program and the Court "decline[d]" to apply the principles of equitable estoppel.  In the decision, the Court quoted the portion of McTighe quoted above and also stated "even if a VA employee had erroneously informed [the Veteran] that he would be eligible for educational benefits...'VA would not be bound to grant benefits due to this administrative error.'" (citing Owings v. Brown, 8 Vet.App. 17 (1995)).  

Based on the precedent of the Court, even accepting that the Veteran was provided inaccurate information by VA employees and that he determinately relied upon this information, this does not allow the Board to provide equitable relief.  As such, while the Board is sympathetic to the Veteran in this case, it is unable to grant the benefits sought.  Accordingly, for the reasons outlined above, the Veteran's claim is denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (stating that "where the law and not the evidence is dispositive, the claim should be denied or the appeal to the [Board] terminated because of the absence of legal merit or the lack of entitlement under the law"). 

Finally, neither the Veteran nor his representative has raised issues with respect to VA's duty to notify or assist or presented other procedural arguments.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


ORDER

Entitlement to an increased monthly housing allowance for the Fall 2011 and Spring 2012 semesters is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


